COLLINS, J.
I concur in the result, but do not feel quite prepared to say that printed matter in which a practicing attorney is charged with being slow in the payment of his debts does not tend to injure him in his professional standing, and lower him in that confidence of the community which every attorney must have, to succeed. My impression is decidedly to the contrary.
On Reargument.
June 28, 1899.
MITCHELL, J.
Upon the original argument we considered it a very close and doubtful question, as was indicated in the opinion filed, whether the publication complained of was actionable per se. It was this doubt, increased by subsequent reflection, which induced us to grant a reargument. After examining the -additional arguments, and giving the subject all the consideration of which we are capable, we have come to the conclusion that we ought to recede from our former views, and hold that the publication is not per se actionable at all.
. While general definitions of defamatory language may be given, yet, from the very nature of the subject, it is impossible to mark out the exact line of cleavage between what is and what is not actionable language in every case. Moreover, in determining whether language, either written or spoken, is actionable, the courts have two opposite evils or inconveniences to guard against. The first is the danger of encouraging a spirit of vexatious litigation by affording too great a facility for this species of action; the second is the danger of refusing legal redress to those who have been appreciably injured by the wrongful acts of others. Any dis-commendatory language used of and concerning a person is liable *89to do Mm injury, although such injury is often inappreciable in law. But nothing is better settled than that much discommendatory language, whether written or spoken, is not actionable per se, because not calculated to do the person of whom it is published any injury appreciable or cognizable by the law. The courts have, for practical reasons and considerations of public policy, to draw the line somewhere, and this has often to be done by a gradual process of exclusion and inclusion, depending upon the particular facts of each case as it arises.
In order to determine what the word “slow” means in the book published by the defendant, we must consider the whole key, in order to ascertain what the word asserts as well as what it negatives by implication. Thus considered, it by clear implication asserts that the plaintiff does pay all his bills, and that he does this without being “pushed,” and without the necessity of leaving the claim in the hands of some one for collection or taking judgment against him; that he does not dispute his bills, refuse payment, or break his promises to pay; neither does he let Ms note, when he gives one, go to protest, nor is his credit unrecommended; but, on the other hand, he does not pay promptly weekly or monthly, or always on demand.
Our final conclusion is that, thus construed and limited, there is nothing in the word “slow” that tends per se appreciably to injure a man’s credit or his reputation for integrity and honesty, or affect his standing in the community in the esteem and respect of his neighbors. It is a matter of common knowledge that, on account either of limited means, lack of ready money, or of mere inattention, the same thing might be truthfully said of a great many people in every community who stand very high in the esteem and respect of their neighbors, and whose credit and reputation for honesty and integrity are unquestioned. Moreover, to hold such language actionable per se would open the door for a flood of merely vexatious litigation.
The order contained in the former opinion affirming the order appealed from is vacated, and the order appealed from is hereby reversed.